Exhibit 10.1

 

WELLCARE HEALTH PLANS, INC.

2004 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

FOR

 

[Insert name of Grantee]

 

This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into
effective as of                     , 200  , by and between Wellcare Health
Plans, Inc., a Delaware corporation (the “Company”), and                     
(the “Grantee”).

 

RECITALS

 

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has determined that it is in the best interests of the Company to
recognize the Grantee’s performance and to provide incentive to the Grantee to
remain with the Company and its Subsidiaries by making this grant of Restricted
Stock in accordance with the terms of this Agreement; and

 

The Restricted Stock is granted pursuant to the WellCare Health Plans, Inc. 2004
Equity Incentive Plan (the “Plan”) which is incorporated herein for all
purposes. The Grantee hereby acknowledges receipt of a copy of the Plan. Unless
otherwise provided herein, terms used herein that are defined in the Plan and
not defined herein shall have the meanings attributable thereto in the Plan.

 

NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1. Award of Restricted Stock. The Committee hereby grants, as of
                     (the “Date of Grant”), to the Grantee,                     
shares of common stock, par value $.01 per share, of the Company (collectively,
the “Restricted Stock”), which Restricted Stock is and shall be subject to the
terms, provisions and restrictions set forth in this Agreement and in the Plan.
As a condition to entering into this Agreement, and as a condition to the
issuance of the Restricted Stock (or any other securities of the Company), the
Grantee agrees to be bound by all of the terms and conditions herein and in the
Plan.

 

2. Vesting of Restricted Stock.

 

(a) Except as otherwise provided in Sections 3 and 4 hereof, the Restricted
Stock shall become vested in the following amounts, at the following times and
upon the



--------------------------------------------------------------------------------

following conditions (each such date being a “Vesting Date”), provided that the
Grantee’s employment or service with the Company and its Subsidiaries continues
through and on the applicable Vesting Date:

 

Number of Shares of Restricted Stock

--------------------------------------------------------------------------------

 

Vesting Date

--------------------------------------------------------------------------------

20%

  Date of Grant

20%

  First Anniversary of Date of Grant

20%

  Second Anniversary of Date of Grant

20%

  Third Anniversary of Date of Grant

20%

  Fourth Anniversary of Date of Grant

 

There shall be no proportionate or partial vesting of Restricted Stock in or
during the months, days or periods prior to each Vesting Date, and all vesting
of Restricted Stock shall occur only on the applicable Vesting Date.

 

3. Termination of Employment

 

(a) Upon the termination or cessation of Grantee’s employment or service with
the Company and its Subsidiaries, for any reason whatsoever, any portion of the
Restricted Stock which is not yet then vested, and which does not then become
vested pursuant to this Section 3, shall automatically and without notice
terminate, be forfeited and be and become null and void.

 

(b) Notwithstanding the foregoing, if the Grantee ceases to be a director,
officer or employee of, or to perform other services for, the Company and any
Subsidiary, and the Grantee’s employment or service was terminated (i) by the
Company without Cause, (ii) by reason of the Grantee’s death, Disability, or
Retirement, or (iii) by the Grantee for Good Reason, within twelve months after
there is a Change in Control of the Company, as defined in Section 2(c) of the
Plan, then the unvested Restricted Stock shall become immediately vested as of
the date of the termination of the Grantee’s employment or service with the
Company and its Subsidiaries.

 

(c) Notwithstanding any other term or provision of this Agreement, in the event
that the Grantee’s employment or service with the Company and its Subsidiaries
is terminated on account of the Grantee’s death, Disability, or Retirement, any
unvested portion of the Restricted Stock shall become immediately vested as of
the date of the termination of the Grantee’s employment or service with the
Company and its Subsidiaries.

 

(d) For purposes of this Agreement, the term “Disability” shall (i) mean a
disability that would entitle the Grantee to payment of monthly disability
payments under any Company long-term disability plan or (ii) have such meaning
as otherwise set forth in any employment or similar agreement between the
Recipient and the Company

 

2



--------------------------------------------------------------------------------

(e) Notwithstanding any other term or provision of this Agreement but subject to
the provisions of the Plan, the Committee shall be authorized, in its sole
discretion, based upon its review and evaluation of the performance of the
Grantee and of the Company and its Subsidiaries, to accelerate the vesting of
all or any portion of the Restricted Stock under this Agreement, at such times
and upon such terms and conditions as the Committee shall deem advisable.

 

4. Delivery of Restricted Stock.

 

(a) The Company will make a book entry in its stock ledger for the Restricted
Stock registered in the Grantee’s name. Upon vesting, certificates for the
Restricted Stock will be issued in the name of the Grantee and shall be
delivered to the Grantee’s address on record with the Company or to such other
address as the Grantee may instruct the Company. The Company shall retain the
right to determine if any stock certificates issued under the Plan or under this
Agreement shall bear a restrictive legend.

 

5. Rights with Respect to Restricted Stock.

 

(a) Except as otherwise provided in this Agreement, the Grantee shall have, with
respect to all of the shares of Restricted Stock, whether vested or unvested,
all of the rights of a holder of shares of common stock of the Company,
including without limitation (i) the right to vote such Restricted Stock, (ii)
the right to receive dividends, if any, as may be declared on the Restricted
Stock from time to time, and (iii) the rights available to all holders of shares
of common stock of the Company upon any merger, consolidation, reorganization,
liquidation or dissolution, stock split-up, stock dividend or recapitalization
undertaken by the Company.

 

(b) If at any time while this Agreement is in effect (or shares of Restricted
Stock granted hereunder shall be or remain unvested while Grantee’s employment
or service continues and has not yet terminated or ceased for any reason), there
shall be any increase or decrease in the number of issued and outstanding shares
of the Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
shares, then and in that event, the Committee shall make any adjustments it
deems fair and appropriate, in view of such change, in the number of shares of
Restricted Stock then subject to this Agreement. If any such adjustment shall
result in a fractional share, such fraction shall be disregarded.

 

(c) Notwithstanding any term or provision of this Agreement to the contrary, the
existence of this Agreement, or of any outstanding Restricted Stock awarded
hereunder, shall not affect in any manner the right, power or authority of the
Company to make, authorize or consummate: (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; (ii) any merger, consolidation or similar transaction
by or of the Company; (iii) any offer, issue or sale by the Company of any
capital stock of the Company, including any equity or debt securities, or
preferred or preference stock that would

 

3



--------------------------------------------------------------------------------

rank prior to or on parity with the Restricted Stock and/or that would include,
have or possess other rights, benefits and/or preferences superior to those that
the Restricted Stock includes, has or possesses, or any warrants, options or
rights with respect to any of the foregoing; (iv) the dissolution or liquidation
of the Company; (v) any sale, transfer or assignment of all or any part of the
stock, assets or business of the Company; or (vi) any other corporate
transaction, act or proceeding (whether of a similar character or otherwise).

 

3. Transferability. Unless otherwise determined by the Committee, the shares of
Restricted Stock are not transferable until and unless they become vested in
accordance with this Agreement. The terms of this Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Grantee. Any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares of Restricted Stock become vested shall be
void ab initio. For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

 

4. Tax Withholding Obligations.

 

(a) The Company will withhold a number of shares of the Company’s common stock
(rounded up) otherwise deliverable to the Grantee having a Fair Market Value
sufficient to satisfy the statutory minimum of all or part of the Grantee’s
estimated total federal, state and local tax obligations associated with the
award or vesting of the Restricted Stock; provided, however, the Grantee may
elect, by providing the Company with at least two weeks prior notice, to satisfy
such tax withholding obligations by depositing with the Company an amount of
cash equal to the amount determined by the Company to be required with respect
to any withholding taxes, FICA contributions or the like under federal, state or
local statute, ordinance rule or regulation in connection with the award or
vesting of the Restricted Stock. Alternatively, the Company may, in its sole
discretion and to the extent permitted by law, deduct from any payment of any
kind otherwise due to the Grantee any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.

 

(b) Tax consequences on the Grantee (including without limitation federal,
state, local and foreign income tax consequences) with respect to the Restricted
Stock (including without limitation the grant, vesting and/or forfeiture
thereof) are the sole responsibility of the Grantee. The Grantee shall consult
with his or her own personal accountant(s) and/or tax advisor(s) regarding these
matters, the making of a Section 83(b) election, and the Grantee’s filing,
withholding and payment (or tax liability) obligations.

 

5. Amendment, Modification & Assignment; Non-Transferability. This Agreement may
only be modified or amended in a writing signed by the parties hereto. No
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
with respect to the subject matter hereof, have been made by either party which
are not set forth expressly in this Agreement. Unless otherwise consented to in
writing by the Company, in its sole discretion, this Agreement

 

4



--------------------------------------------------------------------------------

(and Grantee’s rights hereunder) may not be assigned, and the obligations of
Grantee hereunder may not be delegated, in whole or in part. The rights and
obligations created hereunder shall be binding on the Grantee and his heirs and
legal representatives and on the successors and assigns of the Company.

 

6. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

 

7. Miscellaneous.

 

(a) No Right to (Continued) Employment or Service. This Agreement and the grant
of Restricted Stock hereunder shall not confer, or be construed to confer, upon
the Grantee any right to employment or service, or continued employment or
service, with the Company or any Subsidiary.

 

(b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Subsidiary from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

 

(c) Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Restricted Stock hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

 

(d) No Trust or Fund Created. Neither this Agreement nor the grant of Restricted
Stock hereunder shall create or be construed to create a trust or separate fund
of any kind or a fiduciary relationship between the Company or any Subsidiary
and the Grantee or any other person. To the extent that the Grantee or any other
person acquires a right to receive payments from the Company or any Subsidiary
pursuant to this Agreement, such right shall be no greater than the right of any
unsecured general creditor of the Company.

 

(e) Electronic Delivery and Signatures. Grantee hereby consents and agrees to
electronic delivery of any Plan documents, proxy materials, annual reports and
other related documents. If the Company establishes procedures for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any programs adopted under the Plan), Grantee hereby
consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual

 

5



--------------------------------------------------------------------------------

signature. Grantee consents and agrees that any such procedures and delivery may
be effected by a third party engaged by the Company to provide administrative
services related to the Plan, including any program adopted under the Plan.

 

(f) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

 

(g) Interpretation. The Grantee accepts the Restricted Stock subject to all of
the terms, provisions and restrictions of this Agreement and the Plan. The
undersigned Grantee hereby accepts as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
this Agreement.

 

(h) Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

 

(i) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 8735 Henderson Road, Ren Two,
Tampa, Florida 33634, or if the Company should move its principal office, to
such principal office, and, in the case of the Grantee, to the Grantee’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.

 

(j) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

 

(k) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

 

* * * * * * * *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

WELLCARE HEALTH PLANS, INC. By:  

 

--------------------------------------------------------------------------------

Name:   Todd S. Farha Title:   President and Chief Executive Officer

 

Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Restricted Stock Award Agreement subject to all of the terms and provisions
thereof. Grantee has reviewed the Plan and this Restricted Stock Award Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Restricted Stock Award Agreement, and fully understands all
provisions of the Restricted Stock Award Agreement.

 

GRANTEE:

 

By:  

 

--------------------------------------------------------------------------------

    [Insert name of Grantee]

 

7